FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

VICTOR MANUEL SANDOVAL-LUA,         
                      Petitioner,        No. 05-77103
              v.
                                         Agency No.
                                         A43-369-153
ALBERTO R. GONZALES, Attorney
General,                                   OPINION
                     Respondent.
                                    
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                  Argued and Submitted
        April 20, 2007—San Francisco, California

                 Filed August 28, 2007

    Before: Alfred T. Goodwin, Sidney R. Thomas, and
              Carlos T. Bea, Circuit Judges.

                Opinion by Judge Bea;
             Concurrence by Judge Thomas




                         10645
10648            SANDOVAL-LUA v. GONZALES


                        COUNSEL

Lamar Peckham, Santa Rosa, California, for the petitioner.

Peter D. Keisler, Assistant Attorney General, Civil Division,
Michael P. Lindemann, Assistant Director, Douglas E. Gins-
burg, Senior Litigation Counsel, Department of Justice,
Washington, D.C., for the respondent.
                  SANDOVAL-LUA v. GONZALES              10649
                         OPINION

BEA, Circuit Judge:

   Victor Manuel Sandoval-Lua (“Lua”) petitions for review
of the Board of Immigration Appeals’ (“BIA”) decision
affirming a final order of removal, seeking relief from con-
ceded removability. The BIA affirmed the Immigration
Judge’s (“IJ”) decision finding Lua removable on the basis of
his conviction for a controlled substance offense, 8 U.S.C.
§ 1227(a)(2)(B)(i), and denied Lua’s application for cancella-
tion of removal. The issue before us is whether Lua has car-
ried his burden to demonstrate eligibility for cancellation of
removal. 8 U.S.C. § 1229b(a). More precisely, we consider
whether Lua has demonstrated that his prior state conviction
under California Health & Safety Code § 11379(a) is not an
“aggravated felony” as defined in the Immigration and
Nationality Act (“INA”), 8 U.S.C. § 1101(a)(43)(B).

   Lua has conceded that his conviction under California
Health and Safety Code § 11379(a) renders him removable
pursuant to 8 U.S.C. § 1227(a)(2)(B)(i), as an alien convicted
of a controlled substance offense. Although the government
initially alleged Lua’s conviction under California Health &
Safety Code § 11379(a) rendered him removable because it
was both a controlled substance offense and an aggravated
felony under 8 U.S.C. § 1227(a)(2)(A)(iii), the government
withdrew the aggravated felony charge as a basis for Lua’s
removal. Lua is therefore not removable on the basis of hav-
ing committed an aggravated felony pursuant to 8 U.S.C.
§ 1227(a)(2)(A)(iii). Because the government withdrew this
charge, the government did not bear the burden of establish-
ing by “clear and convincing evidence that [Lua] is deport-
able” on the basis of having committed an aggravated felony.
8 C.F.R. § 1240.8(a).

   Thus, this is a case in which a removable alien is seeking
discretionary relief from removal by showing that he is eligi-
10650                 SANDOVAL-LUA v. GONZALES
ble for cancellation of removal under 8 U.S.C. § 1229b(a)
because his § 11379(a) conviction did not constitute an aggra-
vated felony under 8 U.S.C. § 1101(a)(43)(B). Accordingly,
we review to determine whether Lua has carried his burden of
establishing eligibility. 8 C.F.R. § 1240.8(d).

  Applying the principles of Taylor v. United States, 495
U.S. 575 (1990), we first conclude that § 11379(a) is categori-
cally broader than the definition of aggravated felony in 8
U.S.C. § 1101(a)(43)(B). We then hold that the judicially
noticeable documents in the administrative record satisfy
Lua’s burden of establishing by a preponderance of the evi-
dence that his earlier conviction did not constitute an aggra-
vated felony. We therefore grant Lua’s petition.

                                      I.

   Lua is a native and citizen of Mexico who was admitted
into the United States in San Diego, California, as a lawful
immigrant on March 2, 1992. On May 8, 2002, Lua was con-
victed in the Superior Court of California for violating Cal.
Health & Safety Code § 11379(a),1 and was sentenced to three
years imprisonment. Based on Lua’s § 11379(a) conviction,
the Immigration and Naturalization Service (“INS”) served
Lua with a Notice to Appear on November 25, 2003, charging
him with removability under both 8 U.S.C. § 1227(a)(2)(B)(i),2
  1
     Cal. Health & Safety Code § 11379(a), entitled “Transportation, sale,
furnishing, etc.; punishment,” states: “every person who transports,
imports into this state, sells, furnishes, administers, or gives away, or
offers to transport, import into this state, sell furnish, administer, or give
away, or attempts to import into this state or transport any controlled sub-
stance . . . shall be punished by imprisonment in the state prison for a
period of two, three, or four years.”
   2
     8 U.S.C. § 1227(a)(2)(B)(i) states in relevant part: “Any alien who at
any time after admission has been convicted of a violation of . . . any law
or regulation of a State, the United States, or a foreign country relating to
a controlled substance (as defined in section 802 of Title 21) . . . is deport-
able.”
                     SANDOVAL-LUA v. GONZALES                      10651
as an alien convicted of a controlled substance offense, and 8
U.S.C. § 1227(a)(2)(A)(iii),3 as an alien convicted of an
aggravated felony related to the illicit trafficking in a con-
trolled substance. Lua admitted the factual allegation, con-
tained in the Notice to Appear, that he was convicted under
Cal. Health & Safety Code § 11379(a), and he conceded that
he was subject to removal pursuant to 8 U.S.C.
§ 1227(a)(2)(B)(i), as an alien convicted of a controlled sub-
stance offense. The INS withdrew the charge under 8 U.S.C.
§ 1227(a)(2)(A)(iii) that Lua was removable as an alien con-
victed of an aggravated felony.

   At a February 2, 2004, hearing, the IJ found Lua removable
as charged but granted him cancellation of removal. 8 U.S.C.
§ 1229b(a). The IJ held that the Criminal Complaint and the
Abstract of Judgment from Lua’s controlled substance con-
viction did not sufficiently demonstrate that Lua’s controlled
substance offense under § 11379(a) constituted an aggravated
felony under immigration laws. In recognizing that
§ 11379(a) is divisible—such that some activities made crimi-
nal by the statute constitute an aggravated felony for purposes
of eligibility for cancellation of removal but other activities
do not—the IJ stated that Lua’s testimony alone in connection
with the Criminal Complaint and the Abstract of Judgment
was not sufficient to show that his controlled substance con-
viction also constituted an aggravated felony. Thus, the IJ
found Lua eligible for cancellation of removal and granted
Lua such cancellation.

  The BIA affirmed the IJ’s finding that Lua was removable
but reversed the IJ’s grant of cancellation of removal. The
BIA found that Lua’s conviction under California Health and
Safety Code § 11379(a) constituted an aggravated felony, ren-
dering him ineligible for cancellation of removal, because
Lua’s conviction qualified as a “drug trafficking crime.”
  3
   8 U.S.C. § 1227(a)(2)(A)(iii) states: “Any alien who is convicted of an
aggravated felony at any time after admission is deportable.”
10652                 SANDOVAL-LUA v. GONZALES
Since the BIA found that Lua’s conviction for transportation
of methamphetamine was punishable under the Controlled
Substances Act, and was a “felony” under federal law,4 the
BIA held that Lua’s conviction was a “drug trafficking crime”
and therefore was an “aggravated felony.” Because an “alien
convicted of an aggravated felony is ineligible for cancella-
tion of removal,” the BIA sustained the Department of Home-
land Security’s (“DHS”) appeal and ordered Lua removed to
Mexico. One BIA Board Member concurred in the decision.
The concurring Board Member stated:

      The criminal complaint leading to the respondent’s
      “transportation” of methamphetamine conviction
      charged him with the full range of conduct punished
      by § 11379(a) of the California Health and Safety
      Code . . . The abstract of judgment does describe the
      crime as “transportation of meth.,” but this descrip-
      tion seems to derive simply from the title of
      § 11379(a) . . . [Lua] bears the burden of proof to
      show statutory eligibility . . . [and] must show that
      he “has not been convicted of any aggravated felo-
      ny” . . . [Lua’s] own description of the crime would
      not suggest that he was simply convicted for solicita-
      tion of a crime. I therefore agree that the Immigra-
      tion Judge erred in granting relief, but I do so
      because the respondent has not met his burden of
      proof on the “aggravated felony” issue.

AR 240.
  4
    The BIA explained that methamphetamine is a controlled substance
under 21 U.S.C. § 812(c), sch. III(a)(3), and that transportation of a con-
trolled substance violates 21 U.S.C. § 841(a)(1) (“[I]t shall be unlawful for
any person knowingly or intentionally (1) to manufacture, distribute, or
dispense, or possess with intent to manufacture, distribute, or dispense, a
controlled substance . . . .”). Further, the offense constituted a felony under
federal law because the maximum term of imprisonment was greater than
one year. See 18 U.S.C. § 3559(a)(5).
                   SANDOVAL-LUA v. GONZALES                10653
   Lua filed a Petition for Review in this court. On March 29,
2005, this court transferred the petition to a U.S. district court
with instructions to remand the case to the BIA because its
order of removal was inconsistent with Molina-Camacho v.
Ashcroft, 393 F.3d 937 (9th Cir. 2004), overruled by Lolong
v. Gonzales, 484 F.3d 1173, 1176-78 (9th Cir. 2007) (en
banc), in which this court held that the BIA lacked authority
to issue removal orders in the first instance. The BIA vacated
its prior decision ordering removal of Lua and remanded the
case to the IJ “for the entry of a new decision consistent with
Molina-Camacho and the prior decision of the Board.”

   The IJ denied Lua’s application for cancellation of removal
and ordered Lua removed to Mexico in compliance with the
BIA’s instruction on remand. Lua appealed this order to the
BIA, asserting his eligibility for cancellation of removal on
the basis that his conviction of the offense of “transportation
of a controlled substance” under California Health & Safety
Code § 11379(a) is not a conviction of an aggravated felony.

   On November 17, 2005, the BIA dismissed Lua’s appeal,
holding that Lua failed to demonstrate he had not been con-
victed of an aggravated felony. The BIA stated:

    The respondent, however, has not offered conviction
    record evidence to establish that the offense for
    which he was convicted is not an aggravated felony.
    In addition, his own description of the crime would
    not suggest that he was simply convicted for solicita-
    tion of a crime. Therefore, inasmuch as the respon-
    dent has not met his burden of proving that he was
    not convicted of an aggravated felony, he has not
    established that he is eligible for cancellation of
    removal.

On December 14, 2005, Lua timely filed a petition for review
in this court.
10654             SANDOVAL-LUA v. GONZALES
                               II.

   We review de novo questions concerning our jurisdiction.
See Andersen v. United States, 298 F.3d 804, 807 n.2 (9th Cir.
2002). “Legal determinations regarding an alien’s eligibility
for cancellation of removal are reviewed de novo.” Sinotes-
Cruz v. Gonzales, 468 F.3d 1190, 1194 (9th Cir. 2006). Our
review is limited to the BIA’s decision. See id. (“When the
BIA conducts an independent review of the IJ’s findings we
review the BIA’s decision and not that of the IJ.”).

                              III.

   Before considering the merits of this case, we must deter-
mine whether we have jurisdiction over Lua’s petition. The
government contends that Lua’s appeal must be dismissed for
lack of jurisdiction because the only issue is evidentiary,
namely whether Lua proffered sufficient evidence to demon-
strate by a preponderance of the evidence that he was not con-
victed of an aggravated felony.

   The INA circumscribes our jurisdiction to review removal
orders in 8 U.S.C. § 1252(a)(2)(C): “no court shall have juris-
diction to review any final order of removal against an alien
who is removable by reason of having committed a criminal
offense covered in . . . section 1227(a)(2)(A)(iii), (B), (C), or
(D) of this title . . . .” Lua was found removable based on his
controlled substance offense conviction pursuant to
§ 1227(a)(2)(B)(i); therefore, his petition to this court impli-
cates the jurisdictional limitation of § 1252(a)(2)(C). Further,
8 U.S.C. § 1252(a)(2)(B)(i) limits this court’s jurisdiction
over discretionary decisions of the BIA, including cancella-
tion of removal: “[N]o court shall have jurisdiction to review
(i) any judgment regarding the granting of relief under . . .
section 1229b [cancellation of removal] . . . .”

   However, the REAL ID Act expanded the scope of this
court’s review under § 1252 by adding a new provision,
§ 1252(a)(2)(D), which states:
                  SANDOVAL-LUA v. GONZALES               10655
    Nothing in . . . this chapter which limits or elimi-
    nates judicial review, shall be construed as preclud-
    ing review of constitutional claims or questions of
    law raised upon a petition for review filed with an
    appropriate court of appeals.

(emphasis added). This court has interpreted this new provi-
sion as repealing “all jurisdictional bars to our direct review
of final removal orders other than those remaining in 8 U.S.C.
§ 1252 (in provisions other than (a)(2)(B) or (C)).”
Fernandez-Ruiz v. Gonzales, 410 F.3d 585, 587 (9th Cir.
2005), as adopted by Fernandez-Ruiz v. Gonzales, 466 F.3d
1121, 1124 (9th Cir. 2006) (en banc). Therefore, to the extent
Lua raises a constitutional claim or a question of law, this
court has jurisdiction to review his final order of removal.
Salviejo-Fernandez v. Gonzales, 455 F.3d 1063, 1065 (9th
Cir. 2006) (explaining that under § 1252(a)(2)(D), “we are not
barred from hearing the constitutional claims or questions of
law raised in [an alien’s] petition”).

   [1] Contrary to the government’s contentions, we have
jurisdiction to review Lua’s claims. Whether the judicially
noticeable documents in the administrative record establish
that Lua’s controlled substance offense is not an aggravated
felony under 8 U.S.C. § 1101(a)(43)(B) is a question of law.
We thus review the BIA’s decision de novo, rather than for
substantial evidence. Sinotes-Cruz, 468 F.3d at 1194. Because
this is a question of law, we have jurisdiction to review Lua’s
petition under 8 U.S.C. § 1252(a)(2)(D). Morales v. Gonzales,
478 F.3d 972, 979-80 (9th Cir. 2007).

                             IV.

                              A.

  Lua has conceded that his conviction under California
Health and Safety Code § 11379(a) renders him removable
pursuant to 8 U.S.C. § 1227(a)(2)(B)(i), as an alien convicted
10656                 SANDOVAL-LUA v. GONZALES
of a controlled substance offense. Having so conceded, Lua
bore the burden of proof before the BIA to establish his eligi-
bility for cancellation of removal. 8 C.F.R. § 1240.8(d). An
alien must meet three requirements to be eligible for cancella-
tion of removal:

      The Attorney General may cancel removal in the
      case of an alien who is inadmissible or deportable
      from the United States if the alien (1) has been an
      alien lawfully admitted for permanent resident for
      not less than five years, (2) has resided in the United
      States continuously for seven years after having been
      admitted in any status, and (3) has not been con-
      victed of any aggravated felony.5

8 U.S.C. § 1229b(a). An alien who applies for cancellation of
removal bears the “burden of establishing that he or she is eli-
gible for any requested benefit or privilege and that it should
be granted in the exercise of discretion.” 8 C.F.R.
§ 1240.8(d); see also Salviejo-Fernandez, 455 F.3d at 1066
(“[A]n alien who applies for cancellation of removal bears the
burden of demonstrating that he is eligible for such relief.”).
Furthermore, “[i]f the evidence indicates one or more of the
grounds for mandatory denial of the application for relief may
apply, the alien shall have the burden of proving by a prepon-
derance of the evidence that such grounds do not apply.” 8
C.F.R. § 1240.8(d) (emphasis added). Because Lua’s Califor-
nia Health & Safety Code § 11379(a) conviction indicates one
ground “for mandatory denial of the application for relief”—
in that the conviction may constitute an aggravated felony
under the INA—Lua’s particular burden was to demonstrate
by a preponderance of the evidence that his § 11379(a) con-
viction did not also qualify as an aggravated felony under 8
U.S.C. § 1101(a)(43)(B). 8 C.F.R. § 1240.8(d).
  5
   We note that neither the first nor second factor is at issue in this appeal.
Lua became a lawful permanent resident in 1992 and has since resided
continuously in the United States.
                   SANDOVAL-LUA v. GONZALES                10657
                               B.

                                1.

   [2] Whether Lua’s § 11379(a) conviction constitutes an
aggravated felony under 8 U.S.C. § 1101(a)(43)(B) is ana-
lyzed under the familiar framework of Taylor v. United
States, 495 U.S. 575 (1990). See Salviejo-Fernandez, 455
F.3d at 1067 (“We use the two-step test set forth in [Taylor]
to determine whether a conviction is an ‘aggravated felony’
under the INA.”); Parilla v. Gonzalez, 414 F.3d 1038, 1041-
44 (9th Cir. 2005) (applying Taylor in determining whether an
alien’s state law conviction for child molestation constituted
an aggravated felony under the INA such that the alien was
ineligible for cancellation of removal). We begin by examin-
ing whether a conviction under California Health & Safety
Code § 11379(a) categorically qualifies as an aggravated fel-
ony under 8 U.S.C. § 1101(a)(43)(B). If so, Lua’s controlled
substance conviction under § 11379(a) would automatically
render him ineligible for cancellation of removal.

   The INA defines an “aggravated felony” by reference to a
list of criminal offenses, one of which is “illicit trafficking in
a controlled substance (as defined in section 802 of title 21),
including a drug trafficking crime (as defined in section
924(c) of title 18).” 8 U.S.C. § 1101(a)(43)(B). A “drug traf-
ficking crime” is defined under 18 U.S.C. § 924(c)(2) to
include “any felony punishable under the Controlled Sub-
stances Act, or the Controlled Substances Import and Export
Act.” The Controlled Substances Act describes the “distribu-
tion” of controlled substances in both interstate and intrastate
commerce as being a part of trafficking in controlled sub-
stances. See 21 U.S.C. § 801(3)(A)-(C), (4)-(7). Under the
Controlled Substances Act, “distribute” means “to deliver
(other than by administering or dispensing) a controlled sub-
stance or a listed chemical.” 21 U.S.C. § 802(11).
10658                 SANDOVAL-LUA v. GONZALES
   [3] Although we have not previously directly held that Cal-
ifornia Health & Safety Code § 11379(a) is not categorically
an aggravated felony under 8 U.S.C. § 1101(a)(43)(B), two
cases control our conclusion here that § 11379(a) is categori-
cally overbroad. First, in United States v. Rivera-Sanchez, 247
F.3d 905, 909 (9th Cir. 2001) (en banc), we held that Califor-
nia Health & Safety Code § 11360(a)6 is not categorically an
aggravated felony under 8 U.S.C. § 1101(a)(43)(B) because
“the Controlled Substances Act neither mentions solicitation
nor contains any broad catch-all provision that could even
arguably be read to cover solicitation.” See also Leyva-Licea
v. INS, 187 F.3d 1147, 1150 (9th Cir. 1999) (holding that
solicitation offenses are not covered in the Controlled Sub-
stances Act and are therefore not aggravated felonies under 8
U.S.C. § 1101(a)(43)(B)). Because § 11360(a), like
§ 11379(a), “punishes solicitation, the full range of conduct
encompassed by the statute does not constitute an aggravated
felony under 8 U.S.C. § 1101(a)(43)(B).” Rivera-Sanchez,
247 F.3d at 909.

   Second, in United States v. Navidad-Marcos, 367 F.3d 903,
907-08 (9th Cir. 2004), we held that § 11379(a) punishes
“more than the ‘manufacture, import, export, distribution, or
dispensing of a controlled substance,’ or possession with
intent to do the same, as required by a ‘drug trafficking’
offense under [Sentencing Guidelines] § 2L1.2(b)(1)(A).”
(quoting § 2L1.2(b)(1)(A)). The significance of this holding
for present purposes is twofold: first, we recognized that
“§ 11379(a) criminalizes a variety of conduct, some of which
would not constitute an aggravated felony under the defini-
tions provided by the Sentencing Guidelines”; and second, we
  6
    California Health & Safety Code § 11360(a) states in relevant part:
“[E]very person who transports, imports into this state, sells, furnishes,
administers, or gives away, or offers to transport, import into this state,
sell, furnish, administer, or give away, or attempts to import into this state
or transport any marijuana shall be punished by imprisonment in the state
prison . . . .”
                  SANDOVAL-LUA v. GONZALES                10659
acknowledged that Rivera-Sanchez was controlling in deter-
mining the breadth of § 11379(a) because § 11360(a) “mirrors
11379(a) except for substituting ‘marijuana’ for ‘controlled
substance.’ ” Id. at 908. Indeed, other than this substitution,
the statutes are identical. Compare Cal. Health & Safety Code
§ 11379(a) with id. § 11360(a); see also United States v.
Almazan-Becerra, 482 F.3d 1085, 1088 (9th Cir. 2007) (“We
have previously held that sections 11360(a) and 11379(a) of
the California Health & Safety Code are overbroad and do not
categorically qualify for drug trafficking enhancements.”).

   [4] Accordingly, we have little difficulty concluding that
the conduct made criminal in § 11379(a) includes conduct not
made criminal as aggravated felonies by 8 U.S.C. § 1101(a)
(43)(B).

                               2.

   [5] Because a conviction under § 11379(a) is not categori-
cally an “aggravated felony” under 8 U.S.C. § 1101(a)
(43)(B), Lua’s controlled substance conviction does not fore-
close cancellation of removal under 8 U.S.C. § 1229b(a). Lua,
however, bears the burden to establish his eligibility thereun-
der. 8 C.F.R. § 1240.8(d) (“The respondent shall have the bur-
den of establishing that he or she is eligible for any requested
benefit or privilege and that it should be granted in the exer-
cise of discretion.”).

  We turn now to the modified categorical approach to deter-
mine whether the record contains judicially noticeable docu-
ments which satisfy Lua’s burden of establishing by a
preponderance of the evidence that his controlled substance
conviction under § 11379(a) does not constitute a conviction
of an aggravated felony. 8 C.F.R. § 1240.8(d) (“If the evi-
dence indicates that one or more of the grounds for mandatory
denial of the application for relief may apply, the alien shall
have the burden of proving by a preponderance of the evi-
dence that such grounds do not apply.”). As we explained in
10660                SANDOVAL-LUA v. GONZALES
Parrilla v. Gonzales, “[u]nder the modified categorical
approach, we may consider a limited number of judicially
noticeable documents to determine whether, although the stat-
ute of conviction is overinclusive, the defendant was in fact
convicted of a crime that met the definition of” aggravated
felony set forth in 8 U.S.C. § 1101(a)(43)(B). 414 F.3d 1038,
1042 (9th Cir. 2005). Judicially noticeable documents under
the modified categorical approach include the “charging doc-
ument, written plea agreement, transcript of plea colloquy,
and any explicit factual finding by the trial judge to which the
defendant assented.” Shepard v. United States, 544 U.S. 13,
16 (2005); see also Almazan-Becerra, 482 F.3d at 1088.7 The
record before us contains two such documents, which Lua
contends sufficiently prove he was not convicted of an aggra-
vated felony as that term is defined in 8 U.S.C.
§ 1101(a)(43)(B): the Criminal Complaint and the Abstract of
Judgment.

   [6] The difficulty in this case arises because these docu-
ments are inconclusive as to the exact nature of Lua’s convic-
tion. Count 1 of the Criminal Complaint, for which Lua was
convicted, for example, merely recites the statutory language
of § 11379(a), which is written in the disjunctive and contains
   7
     The BIA improperly considered Lua’s testimony before the IJ in con-
cluding that Lua had not demonstrated his eligibility for cancellation of
removal. The certified administrative record contains Lua’s admission
before the IJ that his § 11379(a) conviction was for delivering eight
ounces of methamphetamine from a friend to another person in exchange
for $450. This conduct falls within 8 U.S.C. § 1101(a)(43)(B)’s definition
of aggravated felony, as it is not solicitation or possession for personal
use. However, under the modified categorical approach we may not con-
sider this testimony. Pursuant to Shepard, our inquiry is limited to the
judicially noticeable documents listed above. See Cisneros-Perez v. Gon-
zales, 465 F.3d 386, 393 (9th Cir. 2006) (explaining that in applying the
modified categorical analysis, the IJ may not look to the administrative
record because “[t]he IJ was not entitled to go beyond the conviction
record for purposes of ascertaining the crime of which [the petitioner] was
convicted”).
                       SANDOVAL-LUA v. GONZALES                      10661
conduct that both does and does not constitute an aggravated
felony under 8 U.S.C. § 1101(a)(43)(B):

       Victor Manuel Sandoval, did . . . commit the crime
       of TRANSPORTATION OF A CONTROLLED
       SUBSTANCE, a FELONY violation of Section
       11379(a) of the California Health and Safety Code,
       in that said defendant did then and there transport,
       sell, furnish, administer, or give away, or offer to
       transport, sell, furnish, administer, or give away or
       attempt to transport a narcotic controlled substance,
       to wit, Methamphetamine.

(emphasis in original). The Complaint’s inclusion of “or offer
to transport, sell, furnish, administer, or give away” means
that Lua could have been pleading to solicitation, which as we
have explained is not an aggravated felony under the INA.
See Leyva-Licea, 187 F.3d at 1150. Under Almazan-Becerra,
a “disjunctive guilty plea does not unequivocally establish
that [Lua] committed a drug-trafficking crime.” 482 F.3d at
1090 (internal quotation marks omitted).

   The Abstract of Judgment likewise does not describe the
facts of Lua’s conviction. It merely lists the convicting statute
as § 11379(a) and describes the crime as “TRANSPORTA-
TION OF METH.” These documents plainly do not show that
Lua’s § 11379(a) conviction necessarily contained all the ele-
ments that constitute an aggravated felony under 8 U.S.C.
§ 1101(a)(43)(B).8
  8
    Even if the words “TRANSPORTATION OF METH.” in the Abstract
of Judgment were to be divorced from the statutory language which estab-
lishes solicitation as a violation of § 11379(a), the Abstract of Judgment
would not suffice to establish Lua’s conviction was for aggravated felony
elements. We have previously held that an abstract of judgment is not suf-
ficient to establish unequivocally that the defendant was convicted of
aggravated felony elements:
      An abstract of judgment is not the judgment of conviction; it does
      not control if different from the trial court’s oral judgment and
10662                 SANDOVAL-LUA v. GONZALES
   [7] We are thus left to consider this question: Does an alien
seeking to prove his eligibility for cancellation of removal
under 8 U.S.C. § 1229b(a) carry his burden of establishing by
a preponderance of the evidence that he has not been con-
victed of an aggravated felony when the alien produces an
inconclusive record of conviction? We conclude that he does.
By submitting an inconclusive record of conviction, Lua has
affirmatively proven under the modified categorical analysis
that he was not necessarily “convicted of any aggravated felo-
ny.” 8 U.S.C. § 1229b(a)(3).

  [8] Under the modified categorical analysis, our concern is
with the nature of Lua’s § 11379(a) conviction, not with the
conduct underlying the conviction;9 consequently, we must

    may not add to or modify the judgment it purports to digest or
    summarize. Preparation of the abstract of criminal judgment . . .
    is a clerical, not a judicial function. . . . The form simply calls for
    the identification of the statute of conviction and the crime, and
    provides a very small space in which to type the description. It
    does not contain information as to the criminal acts to which the
    defendant unequivocally admitted in a plea colloquy before the
    court.
Navidad-Marcos, 367 F.3d at 908-09.
  9
    That we are to focus on the conviction rather than the conduct was
made clear in Taylor v. United States, 495 U.S. 575 (1990). There, the
Supreme Court explained:
    Congress intended the sentencing court to look only to the fact
    that the defendant had been convicted of crimes falling within
    certain categories, and not to the facts underlying the prior con-
    victions. Section 924(e)(1) [of Title 18 of the United States Code]
    refers to “a person who . . . has three previous convictions” for—
    not a person who has committed—three previous violent felonies
    or drug offenses.
495 U.S. at 600 (emphases added). Under that analysis, the only facts that
matter are the facts of conviction, not the facts of the conduct. See Chang
v. I.N.S., 307 F.3d 1185, 1189-92 (9th Cir. 2002). Of course, that analysis
clearly rests in the text of the relevant statute, which in Taylor was the
Armed Career Criminals Act (ACCA). But the same analysis applies in
                      SANDOVAL-LUA v. GONZALES                       10663
determine whether the judicially noticeable documents estab-
lish that Lua’s conviction necessarily was for all of the ele-
ments constituting an aggravated felony under 8 U.S.C.
§ 1101(a)(43)(B). If the record of conviction does not so
establish, Lua’s § 11379(a) conviction cannot amount to the
generic offense, and Lua has carried his burden. This conclu-
sion results from the Supreme Court’s holdings in Taylor, 495
U.S. 599-602, and Shepard, 544 U.S. at 19-21, which both
stress that a predicate conviction qualifies as a generic crime
under the modified categorical approach only if the record of
conviction shows the jury “necessarily” found all of the
generic elements, or the defendant “necessarily” admitted all
of the generic elements in a plea.

   Under the modified categorical analysis introduced in Tay-
lor and reaffirmed in Shepard, either the record of conviction
shows that the predicate conviction was for the generic crime
or it fails to show the conviction was for the generic crime.
In Taylor, the Court addressed state burglary statutes that
were broader than the generic burglary definition it had
adopted, which did not include entry into automobiles. The
Court explained when the government could nonetheless use
a conviction under the overbroad statute to enhance a sen-
tence:

     This categorical approach, however, may permit the
     sentencing court to go beyond the mere fact of con-

the immigration context since the INA uses similar language. The cancel-
lation of removal provision refers to an alien who has “been convicted of”
—not an alien who has committed—“any aggravated felony.” 8 U.S.C.
§ 1229b(a)(3). That provision, like the ACCA provision, makes it clear
that “Congress intended the [immigration] courts to look only to the fact
that the [alien] had been convicted of crimes falling within certain catego-
ries, and not to the facts underlying the prior convictions.” Taylor, 495
U.S. at 600. In any case in which aggravated felony convictions are at
issue, the relevant question is whether the alien was convicted of, not
whether the alien committed, an aggravated felony. See Tokatly v. Ash-
croft, 371 F.3d 613, 622 (9th Cir. 2004).
10664              SANDOVAL-LUA v. GONZALES
    viction in a narrow range of cases where a jury was
    actually required to find all the elements of generic
    burglary. For example, in a State whose burglary
    statutes include entry of an automobile as well as a
    building, if the indictment or information and jury
    instructions show that the defendant was charged
    only with a burglary of a building, and that the jury
    necessarily had to find an entry of a building to con-
    vict, then the Government should be allowed to use
    the conviction for enhancement.

495 U.S. at 602 (emphases added). Using the Court’s exam-
ple, it follows logically that if the defendant had been charged
with the statutory elements of the overbroad statute, which
included both entry of an automobile and entry of a building,
and nothing else demonstrated conclusively that the jury had
to find entry of the building to convict, the conviction could
not be used for the enhancement. The reason? It could not be
said as a matter of law that the conviction was necessarily for
generic burglary.

   Shepard reemphasized this aspect of Taylor. While discuss-
ing which documents qualified under the modified categorical
approach, the Court explained the document allowed “a later
court . . . generally [to] tell whether the plea had ‘necessarily’
rested on the fact identifying the burglary as generic.” 544
U.S. at 21 (emphasis added). The Court stated that a prior
conviction qualifies as the generic crime only “on a showing
that a prior conviction ‘necessarily’ involved (and a prior plea
necessarily admitted) facts equating to generic burglary.” Id.
at 24.

   [9] Under Taylor and Shepard, the record of conviction is
not a proxy for determining whether the alien committed rele-
vant conduct. It is instead a self-sufficient body of the only
evidence that can be considered on the issue. In other words,
the documents to which we are limited under Shepard are not
a purely practical limit; they are also a legal limit, intended to
                   SANDOVAL-LUA v. GONZALES                10665
hold our inquiry to the legal conviction rather than the factual
conduct. Hence, the record must be enough to prove that an
alien either was or was not convicted of conduct which consti-
tuted an aggravated felony for purposes of the modified cate-
gorical analysis. When the record of conviction contains a
charging document that lists conduct that does constitute an
aggravated felony and conduct that does not constitute an
aggravated felony, the conclusion is that the jury was not nec-
essarily required to find the elements of the generic aggra-
vated felony in order to convict on that document. Without
more, it cannot be said as a matter of law that such conviction
was for the generic crime. See generally Almazan-Becerra,
482 F.3d at 1089-90; Cisneros-Perez v. Gonzales, 465 F.3d
386, 391-94 (9th Cir. 2006); Jeune v. Atty. Gen. of the U.S.,
476 F.3d 199, 202-04 (3d Cir. 2007). Hence the conclusion
that an inconclusive record of conviction is sufficient to dem-
onstrate an alien petitioner was not “necessarily” convicted of
the generic crime.

   [10] Applying these principles to the precise issue before
us, we hold that the inconclusive record of conviction in this
case is sufficient to show that Lua was not convicted of “any
aggravated felony.” 8 U.S.C. § 1229b(a)(3). Thus, Lua carries
his burden to show by a preponderance of the evidence that
his § 11379(a) conviction was not “necessarily” an aggravated
felony under 8 U.S.C. § 1101(a)(43)(B). 8 C.F.R. § 1240.8(d).
We have before us a record of conviction that is inconclusive.
On the basis of the documents in the record, we cannot say
that Lua’s § 11379(a) plea “necessarily admitted” the ele-
ments of the generic offense. It is just as possible, on the basis
of the record, that Lua pleaded to the nongeneric elements.
When confronted with such a record, pursuant to Taylor and
Shepard we must conclude as a matter of law that the convic-
tion was not for a generic offense for purposes of determining
whether Lua has committed an aggravated felony under the
10666                 SANDOVAL-LUA v. GONZALES
INA.10 Thus, Lua has carried his burden to show that he has
not been convicted of an aggravated felony.11

  [11] Accordingly, Lua is eligible for cancellation of
removal under 8 U.S.C. § 1229b(a).12 We therefore GRANT
   10
      We note that the REAL ID Act, Pub. L. No. 109-13, 119 Stat. 231,
304 (codified at 8 U.S.C. § 1229a(c)(4)(B)), explains that in sustaining his
burden to establish eligibility for cancellation of removal, “[t]he applicant
must comply with the applicable requirements to submit information or
documentation in support of the applicant’s application for relief or pro-
tection as provided by law or by regulation or in the instructions for the
application form.” We need not address whether this provision expands
the available documents an alien may put forth in sustaining his burden of
proof of eligibility beyond the judicially noticeable documents of Shep-
hard under the modified categorical approach. This provision of the
REAL ID Act is not applicable to Lua’s application for cancellation of
removal because Lua’s petition was originally filed in 2004, before the
effective date of the REAL ID Act, May 11, 2005. Pub. L. No. 109-13 div.
B § 101(h)(2), 119 Stat. 231, 305 (stating that this provision of the Act
“shall take effect on the date of the enactment of this division and shall
apply to applications for asylum, withholding, or other relief from removal
made on or after such date.” (emphasis added)). See Yan v. Gonzales, 438
F.3d 1249, 1251 n.3 (10th Cir. 2006).
   11
      We recognize the BIA has come to a different conclusion in cases pre-
senting a similar question to the one we here confront. See, e.g., In re:
Garth Antony Miller, 2006 WL 3922268 (BIA Dec. 22, 2006) (holding
alien respondent did not carry burden of establishing eligibility for cancel-
lation of removal where the alien had not “offered any judicially notice-
able documents to support his claim that his conviction in violation of
[California Health & Safety Code] § 11360(a) . . . is not an aggravated fel-
ony as defined under [8 U.S.C.] § [1]101(a)(43)(B)”); In re: David Anto-
nio Wilson-Balderramos, 2006 WL 3088829 (BIA Sept. 11, 2006)
(holding alien respondent did not carry burden of establishing eligibility
for cancellation of removal where a prior conviction for a theft offense
under California Penal Code § 496(a) “could constitute an aggravated fel-
ony,” but it was “unclear from the instant record that it is, in fact, an
aggravated felony). We are nonetheless confident that ours is the correct
application of the principles of Taylor and Shepard.
   12
      Of course, the Attorney General, in his discretion, may refuse to grant
Lua cancellation of removal. Lua has demonstrated only that he is eligible
for such relief, not that he is entitled to the relief. See 8 U.S.C. § 1229b(a)
(“The Attorney General may cancel removal of an alien who is inadmissi-
ble or deportable from the United States . . . .” (emphasis added)).
                      SANDOVAL-LUA v. GONZALES                       10667
Lua’s petition from the BIA’s order denying him cancellation
of removal and remand to the BIA for further proceedings not
inconsistent with this opinion.13

   PETITION GRANTED.



THOMAS, Circuit Judge, concurring:

   Rather than holding that Sandoval-Lua has sufficiently
borne his burden of proof in this case, I would join the First
Circuit in holding that the government bears the burden of
proving the existence and nature of prior convictions, even
when those prior convictions are at issue only as they relate
to an alien’s application for discretionary relief. See Berhe v.
Gonzales, 464 F.3d 74, 85-86 (1st Cir. 2006). There is, how-
ever, no practical difference between that holding and the one
we issue today since either legal standard allows an alien to
establish eligibility when his record of conviction is inconclu-
sive. I therefore concur in the majority’s opinion.




  13
    Because we grant Lua’s petition for the reasons explained above, we
do not consider his claim that the BIA should be bound by its first decision
according to the “law of the case” doctrine.